ON MOTION FOR REHEARING
SPURLOCK, Justice.
Appellee, Mr. P, has filed a motion for rehearing. Appellant, Mrs. 0, has filed a motion to dismiss appellee’s motion for rehearing.
After the case was submitted to this court, Mr. P quit his job the day before Mrs. O’s court-ordered visitation day, vacated his apartment, filed a change of address card with the United States Post Office designating his mother as the custodian of his mail, and removed himself and the child from the jurisdiction of the court to a place unknown by appellant. All of this occurred prior to the time that this court handed down its opinion in this case, although these facts were not known by the court at that time. By our judgment, Mr. P was ordered to return the child to its mother. This judgment has not been complied with, and an extensive search is currently underway to determine the whereabouts of the child.
By his motion for rehearing, Mr. P seeks affirmative relief from this court, while he disobeys the court’s order in this very case. It would be a sad state of affairs, if persons could choose without penalty those court orders they wished to obey and those to disregard.
In Strange v. Strange, 464 S.W.2d 216 (Tex.Civ.App.-Fort Worth 1970), certified question in 464 S.W.2d 364 (Tex.1971), we were confronted with a motion to dismiss the appeal because of appellant’s failure to obey the trial court’s order, and we dismissed the appeal.
See Annot., “Dismissal of appeal for appellant’s failure to obey court order”, 49 A.L.R.2d 1425 (1956) for other cases where an appeal has been dismissed. The same policy reasons exist for the dismissal of a motion for rehearing as exist for the dismissal of an appeal. In both instances, the petitioner is seeking the relief of the appellate court, but presents himself to the appellate court with “unclean hands”. Furthermore, it is our judgment in this very case that is being disobeyed.
We have decided to be lenient; accordingly, we have decided to give Mr. P an opportunity to restore himself to the law-abiding community by abandoning his attempt to live outside the law. Therefore, we order that Mr. P’s motion for rehearing be dismissed, effective at 9:00 a. m. on December 22, 1977 (which is seven days from today), unless Mr. P complies with the order of this court that the son be returned to his motion, Mrs. O, in Tarrant County, Texas, in the presence of the sheriff of Tarrant County or one of his deputies, who, in the event of compliance shall give written notice to the clerk of this court certifying this fact.
The clerk is directed to dismiss Mr. P’s motion for rehearing at 9:00 a. m. on December 22, 1977, subject to the condition stated above. In the event of satisfactory compliance with such condition, dismissal will be denied and this court will proceed to consider Mr. P’s motion for rehearing.